Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's preliminary amendment filed July 15, 2022 is acknowledged and has been entered. Claim 21 has been added. Applicant's election of Group II, claims 11-18 and 21, with traverse, filed July 15, 2022 is also acknowledged and has been entered.  Claims 1-10, 19, and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-21 are pending.  Claims 11-18 and 21 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that the search and examination of all the claims in the application can be made without serious burden on the Examiner, and that MPEP 803 states that Examiner must examine them on the merits even though they may include claims to independent or distinct inventions.
Applicant’s argument is not persuasive because each independent and distinct invention, as claimed, individually has different structural and functional requirements; hence, literature search and examination for each of the flow cytometer, the measurement system in Group I and the measurement method in Group III is different.  The different inventions specifically recite divergent subject matter; thus, require different fields of search and employing different search queries.  In this case, the measurement system of Group I recite gating and detection systems that incorporate fluorescent markers, fluorescent light, and fluorescent signals which are not required in the flow cytometer of Group II and method of Group III; and Group III further requires reflective phase grating in the sensing region with corresponding beam signals which are not required in Groups I and II; so the prior art applicable to one invention would not  necessarily be applicable to the other invention.  While search and examination of the claims would be expected to overlap, there is no reason to expect the search and examination requirements to be coextensive.  The inventions, as claimed, are also likely to raise different non-prior art issues under the provisions 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Therefore, Applicant’s contention that searching all the claims drawn to independent and distinct inventions would not impose undue burden to Examiner is not persuasive.  Accordingly, the restriction requirement is being maintained for reasons of record.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a Continuation Application of U.S. Application Number 15/250,136 filed on 8/29/2016, which claims the benefit of domestic priority of Provisional Application Number 62/211,452 filed 8/28/2015. Based on the filing receipt, the effective filing date of the instant application is August 28, 2015 which is the filing date of Provisional Application Number 62/211,452 from which the benefit of domestic priority is claimed. 

Application Data Sheet
4.	A reference to the prior application ASN 15/250,136 has been inserted in the application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 15/250,136, i.e. US Patent Number, pending, abandoned, is missing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 11-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, and 14-20 of U.S. Patent No. 10,613,096. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,613,096 recites a flow cytometer for observing and analyzing a microparticulate target comprising a flow chamber having a flow channel configured to permit the microparticulate target to move in a flow direction through a sensing region; an irradiation optical system configured to irradiate the microparticulate target in the sensing region with incident light; an optical disperser configured to spectrally disperse a first portion of resultant light originating from within the sensing region to provide multiple light beams with different wavelengths; and multiple photodetectors configured to receive respective multiple light beams and provide respective resultant-light signals. U.S. Patent No. 10,613,096 further recites a spot traversal system for causing relative motion of the irradiation spot substantially across microparticulate target in the sensing region; a memory, a photosensor    
configured to receive a second portion of the resultant light to provide a corresponding pre-gating signal; a gating circuit configured to determine measurement time period based on the pre-gating signal; and a processor configured to store into the memory data representing signals of the resultant light associated with the measurement time periods.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US Patent 7,280,204).
Robinson et al. disclose flow cytometry analysis system having a multispectral detector that detects and classifies a microparticulate target (target biological particle) in a sample (Abstract; col. 2, lines 46-54).  The flow cytometry system comprises a flow chamber which includes a flow channel formed therein to permit the microparticulate target to flow through a sensing region (observation region) of the flow channel for interrogation; an irradiation optical system (light source) configured to irradiate the sensing region and excite and interrogate the microparticulate target in the sensing region with incident light causing it to luminescence and emit a resultant light (characteristic spectrum); an optical disperser (light dispersion element) configured to spectrally disperse at least a portion of resultant light (characteristic spectrum) originating from within the sensing region containing the microparticulate target to provide multiple light beams having different wavelengths that are projected onto a photodetector array (multiple photodetectors); and multiple photodetectors configured to receive respective multiple light beams and generate respective resultant light signals (triggering signals) (col. 2, lines 14-48; col. 3, lines 45-52; col. 4, lines 42 to col. 5, line 28; col. 8, lines 59-67; Figure 1).
The flow cytometry analysis system further comprises a memory; a multi-channel collection system configured to receive signals in parallel from each of the photodetectors in the multiple photodetectors to digitize them into digital signals; and a processor configured to process the signals to form and determine a spectral signature of the microparticulate target, compare and match the spectral signature against a plurality of known spectral signatures to determine the identity of the microparticulate target, and store into the memory data representing the signals and spectral signatures and identity of the microparticulate target (col. 2, lines 14-30; col. 5, lines 1-28; Figure 1).  The flow cytometry analysis system further comprises multiple optical fibers (fiber optic cable) configured to receive respective light beams to guide and convey them to the respective photodetectors (col. 4, lines 1-22). The flow cytometer as taught by Robinson et al. also comprises a photosensor (i.e. scattered light detector) configured to determine measurement time periods based on the gating signal (i.e. every 13 microseconds; 1000 events per second) (col. 2, line 64 to col. 3, line 13; col. 7, lines 9-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Patent 7,280,204) in view of O’Brien et al. (US 2012/0156714).   
Robinson et al. are discussed supra. Robinson et al. differ from the instant invention in failing to teach that the photodetectors comprise a photon detector and photosensitive integrated circuit components.
O’Brien et al. teach a flow cytometric system having a highly integrated cytometric sensor (Abstract).  Specifically, O’Brien et al. teach using photon detectors that provide pulses, photosensitive components such as silicon photomultiplier (SiPM) comprising an array of APDs.  Other photosensitive components include multiple micro-photomultiplier (PMTs) or Geiger-mode PMTs.  Specifically, O’Brien et al. teach that the photon detectors are provided with drive circuit that operates the photosensitive components into a Geiger mode. [0030, 0082-0094].  The photosensitive component may comprise multiple microphotomultiplier tubes (µPMTs) and drive circuit which operate the photosensitive component into a Geiger mode; multiple µPMTor Geiger mode PMTs in single integrated-circuit die or a single IC package [0043, 0093].
	It would have been obvious to one of ordinary skill in the art at the time of filing of the instant invention to substitute photon detectors as taught by O’Brien into the flow cytometer taught by Robinson because O’Brien taught that integration of photon detectors into flow cytometers provides advantage in improving sensitivity and specificity as well as increasing dynamic range of measurement function of flow cytometric systems.  

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Patent 7,280,204) in view of Gilmore et al. (US 2015/0083903).   
Robinson et al. are discussed supra. Robinson et al. differ from the instant invention in failing to teach that the optical disperser comprises a concave toroidal grating.
Gilmore et al. teach systems and methods for fluorescence and absorbance analysis which utilize optics comprising optical dispersers in the form of concave toroidal grating and multichannel detectors that receive and detect multiple wavelengths of light emitted by analytes present in a sample [0029, 0037, 0040].   
It would have been obvious to one of ordinary skill in the art at the time of filing of the instant invention to incorporate optical dispersers in the form of concave toroidal grating as taught by Gilmore into the flow cytometer system of Robinson because concave toroidal grating appears to be obvious variations of optical dispersers well-know and conventional in the art of flow cytometric analysis.

Allowable Subject Matter
9.	Claim 18 is free of the prior art of record.  Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



October 25, 2022